Citation Nr: 0323526	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant became permanently incapable of self-
support prior to his eighteenth birthday, for the purpose of 
death pension benefits.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions that 
advise the appellant of what VA is doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim is deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

In the appellant's case, there is no dispute that he is the 
veteran's son and that he was born in December 1949.  The 
veteran died in November 1991 and, in February 2000, VA 
received the appellant's application for death pension 
benefits as a child of the veteran.  

The RO denied the claim in March 2000 on the basis that the 
appellant's annual countable income exceeded the maximum 
annual income permitted a child by statute for receipt of 
death pension benefits.  However, in denying the appellant 
the benefits sought, the RO did not first determine his basic 
eligibility as the veteran's "child" for VA purposes, even 
though he is currently in his early 50's.  

The Board notes that the basic question for consideration in 
this case is whether the veteran's son, the appellant, may be 
recognized as a "child" on the basis of permanent 
incapacity for self-support at the date he turned eighteen 
years of age.  See  38 U.S.C.A. § 101(4) (West 2002); 38 
C.F.R. § 3.57(a)(1)(ii) (2002).  The phrase "permanent 
incapacity for self-support" contemplates disabilities which 
are totally incapacitating to the extent that the person 
would be permanently incapable of self-support through his or 
her own efforts by reason of physical or mental defects.  The 
United States Court of Appeals for Veterans Claims (Court) 
interprets the foregoing as requiring that the adjudicatory 
body focus "on the claimant's condition at the time of his 
18th  birthday; it is that condition which determines whether 
the claimant is entitled to the status of 'child.'"  See 
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If he is shown 
capable of self-support at age eighteen, the Board need go no 
further.  Id.  

The RO, in denying the claim for entitlement to death pension 
solely on the basis of the appellant's annual countable 
income, deprived him of an adjudication of his basic 
eligibility right to be considered a "child" of the veteran 
for VA benefits.  Although the appellant's current income may 
very well be excessive for him to actually receive death 
pension as a "child" of the veteran, income has nothing to 
do with whether he is eligible to receive such benefits, not 
only now but at any time in the future.  

As noted in the claims file, and reiterated during the 
appellant's personal hearing, the RO, in a December 1967 
rating decision, denied the veteran entitlement to have the 
appellant continued to be included in his VA benefits as a 
dependent child beyond the appellant's 18th birthday due to 
his permanent incapacity for self-support; the veteran had 
been notified of the decision, and apprised of his appellate 
rights; no appeal was initiated; and the December 1967 became 
final.  The appellant testified he had not been aware of that 
decision, but related he wished his father had appealed.  

The Board notes that, although the above-mentioned decision 
became final as to the veteran's claim, the RO's December 
1967 decision does not effect the appellant's claim and he 
need not submit new and material evidence to "reopen" a 
claim.  In the appellant's case, his claim is independent of 
the veteran's claim (and final denial), although the evidence 
used in determining the appellant's current claim may very 
well overlap and include evidence previously considered in 
the veteran's claim.  The appellant is filing a claim for 
entitlement to death benefits as a survivor of the veteran 
and, but for some specifically noted exceptions, issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  Cf 38 C.F.R. § 20.1106 
(2002).  

In support of the veteran's current claim for entitlement to 
be considered a "child" of the veteran for VA purposes, the 
veteran may submit additional evidence, but it must show an 
incapacity for self-support based on permanent incapacity 
prior to his 18th birthday.  Such evidence could include 
contemporary medical records, contemporary medical opinion, 
and school transcripts, particularly if they noted an 
inability to maintain school work or employment at that time.  

The Board also notes that the appellant does not have an 
accredited representative to assist him withn his claim.  
Although he is certainly within his rights to represent 
himself, he should be reminded that there are numerous 
representatives available, at no cost to the appellant, for 
such assistance.  



This case is hereby REMANDED to the RO for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  If merited, 
the RO should undertake any additional 
development deemed necessary.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures of the Act are 
fully complied with and satisfied.  

2.  The RO is to advise the appellant of 
the names and addresses of the accredited 
representative organizations available to 
assist him with his claim and he is to be 
given a reasonable period of time to 
decide whether he would like represention 
and, if so, to obtain such 
representation.  

3.  The RO should contact the appellant 
and inform him of his right to submit 
evidence showing his permanent incapacity 
for self-support prior to his 18th 
birthday and a suggestion of the best 
types of evidence to support his claim, 
to possibly include, but not limited to, 
contemporary medical records, medical 
opinion, school transcripts and 
employment history.  Any records obtained 
are to be incorporated in the claims 
file.  If the appellant is non-
responsive, that fact is to be noted in 
the claims file.  If no additional 
evidence is received, or otherwise 
available, that fact is to be noted in 
the claims file and the veteran and his 
representative, if any, are to be so 
notified.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Following the completion of the 
above-mentioned procedures, the RO should 
adjudicate the issue of whether the 
appellant is eligible for VA benefits as 
a child of the veteran due to permanent 
incapability of self-support prior to the 
appellant's 18th  birthday in light of 
all applicable evidence of record and all 
pertinent legal authority.  

6.  If the action taken on the claim 
remains adverse to the appellant, he and 
his representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

7.  Thereafter, the appellant and his 
representative, if any, should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


